I concur in the result reached, but I do not agree that the original estimate submitted by the school board of district No. 34 complied with the statute as an estimated need for transfer fees. I do not find any authority for holding that a certain ratio of an undetermined total appropriation meets the requirements of our constitutional and statutory provisions relating to the necessity of fixing definitely the amounts ofneeds for which taxes may be levied. The excise board, however, placed a definite amount in the estimate and published the corrected amount as provided by article 13, chapter 66, S. L. 1935. This was done pursuant to a resolution, wherein it was found by the excise board that, if an item of expected primary aid was not considered by it as an item of income, then the levy, together with the aid the state would pay, would produce income far in excess of the needs, and if the item of expected primary aid was considered, the levy would be such that certain aid would not be received, hence the needs could not properly be financed. The excise board found it necessary, therefore, to adjust the appropriations and also ordered that "the levy be recomputed to adequately finance the needs of said school district." The recomputed appropriations and "corrected levy" were included in the publication, which substantially complied with the law. It does not appear that the item as recomputed was, as a matter of fact, in excess of the actual needs for the purpose, nor that such item was not among those authorized by the voters. Neither does it appear that the final levy was in excess of that authorized by the voters of the district. In the absence of more positive proof, the conclusion is that the excise board, finding a request for transfer fees in the school board's estimate, found that the budget requested required adjustments in order to meet the needs and acted accordingly, and within the statute.